12‐4521‐cv 
     Greathouse v. JHS Security Inc. 



 1                               United States Court of Appeals
 2                                        FOR THE SECOND CIRCUIT 
 3                                             ______________  
 4                                                             
 5                                              August Term, 2012 
 6                                                             
 7                          (Argued: June 10, 2013          Decided: April 20, 2015) 
 8                                                             
 9                                            Docket No. 12‐4521‐cv 
10                                              ______________  
11                                                             
12                                            DARNELL GREATHOUSE, 
13                                                      
14                                                            Plaintiff‐Appellant, 
15    
16                                                          ‐v.‐ 
17                                                             
18                                      JHS SECURITY INC., MELVIN WILCOX, 
19                                                             
20                                                                      Defendants‐Appellees.         
21    

22                                                  ______________ 
23                                                          
24   B e f o r e:     
25    
26                POOLER and CARNEY, Circuit Judges, and KORMAN, District Judge.* 
27          
28         Appeal from a final judgment of the United States District Court for the 
29   Southern District of New York (Engelmayer, J.), adopting the Report and 
30   Recommendation of a Magistrate Judge (Gorenstein, M.J.), and declining to 
31   award damages, following entry of default, to Plaintiff‐Appellant Darnell 
32   Greathouse on his retaliation claim brought under the Fair Labor Standards Act 


             The Honorable Edward R. Korman, of the United States District Court for the Eastern District of 
              *

     New York, sitting by designation.   
 1   (“FLSA”), 29 U.S.C. §§ 215(a)(3), 216.  Greathouse alleged that his employer 
 2   retaliated against him in violation of section 215(a)(3) when he orally complained 
 3   to his employer that he had not received the pay he was due.  The District 
 4   Court’s ruling against Greathouse turned on our decision in Lambert v. Genesee 
 5   Hospital, 10 F.3d 46 (2d Cir. 1993), which held that making an informal oral 
 6   complaint to a supervisor did not amount to “fil[ing a] complaint” and therefore 
 7   was not protected by the statute.  We now conclude that the Supreme Court’s 
 8   decision in Kasten v. Saint‐Gobain Performance Plastics Corp., 131 S. Ct. 1325 
 9   (2011), which held that an oral complaint can serve as a predicate to an FLSA 
10   retaliation claim, casts doubt on the continued validity of our ruling in Lambert.  
11   Accordingly, we overrule Lambert insofar as Kasten has not already done so.  
12   We VACATE the judgment of the District Court, and REMAND the cause for 
13   further proceedings consistent herewith.  
14           
15          VACATED AND REMANDED. 
16           
17          Judge KORMAN concurs in part and dissents in part in a separate opinion. 
18                                      ______________                         
19                  
20                              PENN U. DODSON, AndersonDodson, P.C., New York, 
21                                    New York, for Plaintiff‐Appellant.  
22                                                                                
23                              ALEXANDER BOGDAN (Vilia B. Hayes, on the brief), 
24                                    Hughes Hubbard & Reed LLP, New York, New 
25                                    York, amicus curiae counsel appointed by the Court in 
26                                    support of Defendants‐Appellees. 
27                               
28                              PAUL L. EDENFIELD, Attorney (M. Patricia Smith, 
29                                    Solicitor of Labor, Jennifer S. Brand, Associate 
30                                    Solicitor, Paul L. Frieden, Counsel for Appellate 
31                                    Litigation, on the brief), U.S. Department of Labor, 
32                                    Office of the Solicitor, Washington, D.C., for 
33                                    amicus curiae Acting Secretary of Labor in support 
34                                    of Plaintiff‐Appellant. 
35    

                                               2
 1                            TSEDEYE GEBRESELASSIE (Catherine K. Ruckelshaus, on  
 2                                 the brief), National Employment Law Project, New 
 3                                 York, New York, for amici curiae Make the Road 
 4                                 New York, Brandworkers International, 
 5                                 Restaurant Opportunities Center of New York, 
 6                                 National Employment Law Project, Legal Aid 
 7                                 Society, Asian American Legal Defense and 
 8                                 Education Fund, and Urban Justice Center in 
 9                                 support of Plaintiff‐Appellant. 
10                                   ______________                          
11    

12   SUSAN L. CARNEY, Circuit Judge: 

13         In this appeal, we consider the effect of the Supreme Court’s decision in 

14   Kasten v. Saint‐Gobain Performance Plastics Corp., 131 S. Ct. 1325 (2011), on our 

15   1993 decision in Lambert v. Genesee Hospital, 10 F.3d 46 (2d Cir. 1993), 

16   concerning what constitutes “fil[ing a] complaint” under the anti‐retaliation 

17   provision of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 215(a)(3).   

18         Section 215(a)(3) makes it unlawful “to discharge or in any other manner 

19   discriminate against any employee because such employee has filed any 

20   complaint . . . related to” FLSA’s provisions.  In Lambert, we read section 

21   215(a)(3) to require that an employee pursuing a claim for unlawful retaliation 

22   have done more than voice an equal pay complaint to a supervisor.  10 F.3d at 

23   55‐56.  To serve as a predicate for an FLSA retaliation claim, we held, a complaint 

                                              3
 1   must be “formal[ly]” filed, see id. – a condition that we have subsequently 

 2   interpreted to require (1) a written complaint, that is (2) filed with a government 

 3   agency.1 

 4           In its 2011 decision in Kasten, however, the Supreme Court held that the 

 5   section’s pivotal phrase – “filed any complaint” – encompasses oral as well as 

 6   written complaints, so long as the complaint is “sufficiently clear and detailed for 

 7   a reasonable employer to understand it, in light of both content and context, as 

 8   an assertion of rights protected by the statute and a call for their protection.”  131 

 9   S. Ct. at 1335.  To the extent, then, that Lambert turned on the oral nature of the 

10   complaint made by the employee, Kasten rejected Lambert’s analysis.  The 

11   Kasten Court refrained, however, from addressing the second factor on which 

12   the Lambert analysis hinged:  that the complaint must be directed to a 

13   government agency, not merely to a supervisor in the ranks of the defendant 

14   employer.  Kasten, 131 S. Ct. at 1336.  Although Kasten itself arose in the context 



             1 See, e.g., Nicolaou v. Horizon Media, Inc., 402 F.3d 325, 328 (2d Cir. 2005) (explaining that in 
     Lambert, “this Court held that Section [2]15(a)(3) . . . does not apply to retaliation taken in response to 
     internal complaints, as opposed to retaliation occurring after an employee has cooperated with an 
     investigation brought by a regulatory agency”); see also Parilla v. Salt & Pepper on 33rd St. Inc., No. 12 
     Civ. 6382 (AKH), 2013 WL 4536628, at *3 (S.D.N.Y. Apr. 8, 2013) (“In [Lambert], the Second Circuit found 
     that two requirements had to be met in order for [section 215(a)(3)] to apply: 1) the complaint must have 
     been a formal, written complaint; and 2) the complaint must have been made to a government agency, 
     not to an employee’s supervisor.”).  
                                                          4
 1   of an oral complaint made to an employer, not a government agency, the Kasten 

 2   Court declined to address specifically whether retaliation for a complaint made 

 3   to an employer is actionable.  See id. at 1336.     

 4         Kasten overrules Lambert’s requirement that an employee seeking section 

 5   215(a)(3)’s protections file a written complaint.  As we discuss below, Kasten also 

 6   casts doubt on Lambert’s second requirement: that, for an employee’s complaint 

 7   to fall within the protections of section 215(a)(3), it be made to a government 

 8   agency.  Indeed, we not long ago characterized Kasten (albeit in a footnote) as 

 9   effecting an “abrogation of our precedent in this area.”  Kuebel v. Black & Decker 

10   Inc., 643 F.3d 352, 358 n.3 (2d Cir. 2011).  Lambert’s holding in this respect is at 

11   odds, moreover, with the weight of authority in our sister circuits, and with the 

12   consistently held position of the two authorities charged with section 215(a)(3)’s 

13   enforcement:  the Secretary of Labor and the Equal Employment Opportunity 

14   Commission (“EEOC”). 

15         Therefore, today, we overrule Lambert to the extent it holds that section 

16   215(a)(3) requires an employee to have filed a complaint with a government 

17   agency as a predicate for an FLSA retaliation claim.2  We conclude that an 


           2 The panel’s opinions have been circulated to all active members of this Court prior to filing.  See 
                                                         5
 1   employee may premise a section 215(a)(3) retaliation action on an oral complaint 

 2   made to an employer, so long as – pursuant to Kasten – the complaint is 

 3   “sufficiently clear and detailed for a reasonable employer to understand it, in 

 4   light of both content and context, as an assertion of rights protected by the statute 

 5   and a call for their protection.”  131 S. Ct. at 1335.  Accordingly, because the 

 6   District Court denied Greathouse damages on his claim for retaliatory discharge 

 7   based entirely on Lambert’s rule, we vacate the judgment insofar as it relied on 

 8   Lambert and remand the cause for further proceedings consistent with this 

 9   opinion.    

10            

11                      FACTUAL AND PROCEDURAL BACKGROUND 

12           We recite the facts as found by the Magistrate Judge in a report and 

13   recommendation that was adopted by the District Court.  See Greathouse v. JHS 

14   Sec., Inc., No. 11 Civ. 7845 (PAE) (GWG), 2012 WL 3871523 (S.D.N.Y. Sept. 7, 

15   2012), adopted by 2012 WL 5185591 (S.D.N.Y. Oct. 19, 2012).  Because both 

16   defendants defaulted, the Magistrate Judge properly accepted as true the well‐

17   pleaded factual allegations of Greathouse’s complaint regarding liability, and 


     Shipping Corp. of India v. Jaldhi Overseas Pte Ltd., 585 F.3d 58, 67 & n.9 (2d Cir. 2009). 
                                                           6
 1   provided for further proceedings to determine the appropriate damage award.  

 2   See SEC v. Razmilovic, 738 F.3d 14, 19 (2d Cir. 2013).  

 3         From September 2006 through October 14, 2011, plaintiff Darnell 

 4   Greathouse worked as a security guard for defendant JHS Security Inc. (“JHS”).   

 5   Greathouse considered defendant Melvin Wilcox, the president and part‐owner 

 6   of JHS, to be his “boss.”  Greathouse, 2012 WL 3871523, at *2.  During the course 

 7   of his employment with JHS, Greathouse was the victim of a number of 

 8   improper employment practices, including non‐payment and late payment of 

 9   wages, and improper payroll deductions.  Although Wilcox repeatedly told 

10   Greathouse that he would receive his outstanding paychecks, those checks never 

11   arrived. 

12         On October 14, 2011, Greathouse complained to Wilcox that he had not 

13   been paid in several months.  Wilcox responded, “I’ll pay you when I feel like it,” 

14   and, without warning, drew a gun and pointed it at Greathouse.  Greathouse, 

15   2012 WL 3871523, at *2.  Greathouse understood that response as ending his 

16   employment with JHS. 

17         About two weeks later, Greathouse filed his complaint in the United States 



                                              7
 1   District Court for the Southern District of New York.  In addition to various 

 2   FLSA and New York Labor Law (“NYLL”) claims related to his missing and 

 3   improperly reduced wages,3 he alleged that Wilcox and JHS (through Wilcox) 

 4   had effectively discharged him in retaliation for his October 14th complaint, 

 5   thereby violating section 215(a)(3) and the NYLL. 

 6           Several months later, after neither defendant appeared or filed an answer, 

 7   the clerk of court entered defaults against both.  The District Court then referred 

 8   the matter to a magistrate judge to evaluate Greathouse’s claims for damages.   

 9   The Magistrate Judge issued a Report and Recommendation in September 2012, 

10   recommending that the District Court enter a damages award in the total amount 

11   of $30,658.50, plus prejudgment interest, for Greathouse’s claims for unpaid 

12   overtime, unpaid wages, improper deductions, and liquidated damages under 

13   the NYLL.  Greathouse, 2012 WL 3871523, at *12. 

14           As to the retaliation claim, however, the Magistrate Judge concluded that 

15   Lambert barred an award because Greathouse had not filed a complaint with any 

16   government agency or other prosecutorial authority, but had merely confronted 

             3 Section 216, “Penalties,” provides that an employee may sue an employer to recover legal or 
     equitable relief, including the payment of lost wages, “as may be appropriate to effectuate the purposes 
     of section 215(a)(3) . . . .”  29 U.S.C. § 216(b).  New York Labor Law does essentially the same.  See N.Y. 
     Lab. Law § 663 (McKinney 2011).  
                                                           8
 1   his employer in person to demand his missing wages.  The Magistrate Judge 

 2   recognized that, under the Supreme Court’s holding in Kasten, an oral complaint 

 3   may serve as a predicate for an FLSA retaliation claim.  The Magistrate Judge 

 4   correctly acknowledged, however, that Kasten did not overturn Lambert insofar 

 5   as we held there that a complaint made to a supervisor is not a complaint “filed” 

 6   under section 215(a)(3). 

 7          Greathouse filed objections to the Magistrate Judge’s report in the District 

 8   Court, contesting, inter alia, the Magistrate Judge’s finding that Greathouse was 

 9   not entitled to damages for his FLSA retaliation claim.  The District Court 

10   rejected Greathouse’s objection on this issue, agreeing with the Magistrate Judge 

11   about the continued import of Lambert.  The District Court subsequently 

12   adopted the Magistrate Judge’s conclusions, subject only to two minor 

13   exceptions not relevant here, and the District Court entered default judgment.4    

14          On appeal, Greathouse argues primarily that, in light of Kasten, we should 

15   overrule what remains of Lambert and squarely hold that FLSA prohibits 

16   retaliation against employees who complain orally to their employers about 



             These concerned the accounting for certain unlawful payroll deductions and unpaid wages, 
            4

     which marginally affected the amount of the District Court’s award for liquidated damages under the 
     NYLL. [A.95‐96, 98]    
                                                        9
 1   perceived FLSA violations.  Because defendants defaulted in the District Court 

 2   and never filed an appearance in this Court, we appointed pro bono counsel to 

 3   argue, as amicus curiae in support of defendants, that the Supreme Court’s 

 4   decision in Kasten did not abrogate our holding in Lambert and that the Lambert 

 5   rule with respect to intra‐company complaints should survive.  The two 

 6   administrative authorities charged with administering FLSA – the EEOC and the 

 7   Secretary of Labor – filed amicus briefs in support of Greathouse’s position.5

 8    

 9                                             DISCUSSION 

10         Section 215(a)(3) forbids “any person” from “discharg[ing] or in any other 

11   manner discriminat[ing] against any employee because such employee has filed 

12   any complaint or instituted or caused to be instituted any proceeding under or 

13   related to this chapter . . . .”  29 U.S.C. § 215(a)(3) (emphasis added).  As 

14   described above, the Supreme Court held in Kasten that FLSA’s anti‐retaliation 

15   provision “includes oral as well as written complaints.”  131 S. Ct. at 1329.  The 

16   Court overruled Lambert and our precedent following Lambert to the extent that 

17   Lambert required an employee to have filed a written complaint to claim FLSA’s 


           5 Counsel for the Secretary also participated in oral argument. 
                                                       10
 1   protections.  Id. at 1330 (citing Lambert as a contrary decision).  But the Kasten 

 2   Court expressly declined to address the question whether an employer’s 

 3   retaliation for an intra‐company complaint is actionable under FLSA.6  Id. at 

 4   1336.   

 5           It is difficult to ignore, however, that the complaint at issue in Kasten was 

 6   lodged not with a government agency, but with an employer.  See id. at 1340‐41 

 7   (Scalia, J., dissenting).  Although slightly different concerns animated the Court’s 

 8   discussion in Kasten, an interpretation that excludes clearly stated complaints 

 9   from protection because they were made to the employer instead of a 

10   government agency would run counter to the broadly remedial purpose that the 

11   Kasten Court instructed FLSA serves.  See id. at 1334.  So, although we recognize 

12   that the Court has not yet ruled on this precise question, we conclude that its 

13   ruling in Kasten must be read as casting serious doubt on the second component 

14   of our ruling in Lambert. 

15           A.      Our Holding in Lambert  

16           In Lambert, three female employees alleged that their employer, Genesee 

17   Hospital (the “Hospital”), retaliated against them in violation of the Equal Pay 

              It explained that the issue was not before the Court, since the defendant employer had failed to 
             6

     mention the point in its opposition to the petition for certiorari.  Id. at 1336. 
                                                         11
 1   Act of 1963 (“EPA”), 29 U.S.C. § 206(d), a statute that amended FLSA.  10 F.3d at 

 2   50.  Two of the plaintiffs, Janine Lambert and Eva Baker, alleged that they 

 3   complained to their departmental supervisor and to a member of the Hospital’s 

 4   employee‐affairs department about Baker’s salary, which in their view was 

 5   unfairly lower than that of a male employee in the department (Francis Dupre), 

 6   whose responsibilities were substantially equivalent to Baker’s.  Id. at 51.   

 7           About one year after Lambert and Baker complained, the supervisor 

 8   selected Dupre to manage the department.  Id.  Citing that incident and others, 

 9   Lambert, Baker, and one of their female colleagues sued the Hospital, their 

10   supervisor, and Dupre, alleging that Dupre’s promotion over Baker was made in 

11   retaliation for Lambert and Baker’s complaints to their supervisor about Baker’s 

12   unequal pay.  Id.  This, they contended, violated the EPA and section 215(a)(3).7 

13           The district court assumed that plaintiffs’ allegations stated a retaliation 

14   claim under section 215(a)(3), Lambert, 10 F.3d at 56, and the case proceeded to 

15   trial, where a jury found for plaintiffs on their retaliation claim as well as on their 

16   equal pay claim, id. at 51‐52.  After trial, however, the district court granted 



             7 The EPA amended FLSA and is codified under the same chapter.  An employer’s retaliation for 
     filing EPA complaints, like retaliation for filing FLSA complaints, is analyzed under section 215(a)(3).  See 
     Lambert, 10 F.3d at 55. 
                                                          12
 1   defendants’ motion for judgment notwithstanding the verdict.  Id. at 52.  

 2   Plaintiffs appealed the resulting dismissal. 

 3          On appeal, we held that the district court erred in granting judgment to 

 4   defendants on plaintiffs’ retaliation claim because defendants had waived their 

 5   legal argument.  Id. at 54.  Nonetheless, we dismissed plaintiffs’ section 215(a)(3) 

 6   claim, on our own accord, for failure to state a claim.  Id. at 56.  We determined 

 7   that the plain language of section 215(a)(3) – to “file[] any complaint” – “limits 

 8   the cause of action to retaliation for filing formal complaints, instituting a 

 9   proceeding, or testifying, but does not encompass complaints made to a 

10   supervisor.”  Id. at 55.  Because plaintiffs premised their claim on “simply oral 

11   complaints to a supervisor,” they had not stated a claim for retaliation under 

12   section 215(a)(3).  Id. at 55‐56. 

13          The Lambert court’s conclusion – that an employee pursuing a claim for 

14   unlawful retaliation must do more than voice an equal pay complaint to a 

15   supervisor to invoke section 215(a)(3)’s protections – is contrary to the weight of 

16   authority in our sister circuits, even more so now than when Lambert was 

17   decided.  Indeed, the First, Fourth, Fifth, Seventh, Eighth, Ninth, Tenth, and 



                                               13
 1   Eleventh Circuits have all held that section 215(a)(3) protects employees from 

 2   retaliation for their complaints made to employers, and the Sixth Circuit has 

 3   assumed, without significant discussion, that complaints to an employer are 

 4   covered by section 215(a)(3). 8  The EEOC has long maintained the position that 

 5   the Act protects employees who make such intra‐company complaints. 

 6           B.      The Supreme Court’s Holding in Kasten 

 7           Nearly two decades after Lambert was decided, after these developments 

 8   in other circuits and application of Lambert within our own, the Supreme Court 

 9   granted certiorari in Kasten to resolve a “conflict among the Circuits as to 

10   whether an oral complaint is protected” by section 215(a)(3).  131 S. Ct. at 1330.  

11   The question there arose from an employee’s oral complaints to his shift 

             8  See Minor v. Bostwick Labs., Inc., 669 F.3d 428, 432 (4th Cir. 2012) (holding that “remedial 
     purpose of the statute requires that it protect from retaliation employees who file intracompany 
     complaints”); Kasten v. Saint‐Gobain Performance Plastics Corp., 570 F.3d 834, 838 (7th Cir. 2009), 
     overruled on other grounds, 131 S. Ct. 1325 (2011) (concluding internal complaints protected under plain 
     language of § 215(a)(3)); Hagan v. Echostar Satellite, L.L.C., 529 F.3d 617, 626 (5th Cir. 2008) (adopting 
     “majority rule” that internal complaints are protected because “it better captures the anti‐retaliation 
     goals” of FLSA); Lambert v. Ackerley, 180 F.3d 997, 1005 (9th Cir. 1999) (en banc) (holding that 
     section 215(a)(3) protections “extend[] to employees who complain to their employer”); Valerio v. Putnam 
     Assocs. Inc., 173 F.3d 35, 43 (1st Cir. 1999) (Campbell, J.) (concluding that “animating spirit of the [FLSA] 
     is best served by a construction of § 215(a)(3) under which the filing of a relevant complaint with the 
     employer no less than with a court or agency may give rise to a retaliation claim”); EEOC v. Romeo 
     Cmty. Sch., 976 F.2d 985, 989‐90 (6th Cir. 1992); EEOC v. White & Son Enters., 881 F.2d 1006, 1011 (11th 
     Cir. 1989) (stating that unofficial complaints to an employer “constitute an assertion of rights protected 
     under the statute”); Love v. RE/MAX of Am., Inc., 738 F.2d 383, 387 (10th Cir. 1984) (concluding that 
     section 215(a)(3) applies to “the unofficial assertion of rights through complaints at work”); Brennan v. 
     Maxey’s Yamaha, Inc., 513 F.2d 179, 181 (8th Cir. 1975) (concluding that a complaint to company 
     president “was an act protected from reprisals” under section 215(a)(3)).   
                                                          14
 1   supervisor and to other employees that their employer was violating FLSA by 

 2   failing to compensate them for time spent donning and doffing their work‐

 3   related protective gear.  Id. at 1329‐30.  The Seventh Circuit had affirmed 

 4   summary judgment for the employer, ruling that FLSA does not protect oral 

 5   complaints.  Id. at 1330.     

 6          Deciding that the statutory phrase “filed any complaint,” read in isolation, 

 7   is “open to competing interpretations,” id. at 1330‐31, the Supreme Court looked 

 8   to FLSA’s basic objectives for interpretive guidance.  It also examined the range 

 9   of meanings that the words “filed” and “complaint” and the phrase “filed any 

10   complaint” could bear and gave “a degree of weight” to the views of the agencies 

11   charged with enforcing FLSA – the Department of Labor and the EEOC, which 

12   argued for a broad reading of the section, one protective of employees.  Id. at 

13   1335.     

14          The Court concluded that “only one interpretation is permissible”:  an oral 

15   complaint is protected by FLSA’s anti‐retaliation provision if the complaint is 

16   “sufficiently clear and detailed for a reasonable employer to understand it, in 

17   light of both content and context, as an assertion of rights protected by the statute 



                                              15
 1   and a call for their protection.”  Id. at 1331, 1335.  Despite framing the inquiry by 

 2   reference to what a “reasonable employer” would understand, id. at 1335 

 3   (emphasis added), the Court nevertheless expressly declined to address the 

 4   logically prior question whether FLSA applies, in the first instance, to complaints 

 5   made directly to employers, rather than to government agencies.  Id. at 1336.  It is 

 6   to that question that we now turn.      

 7         C.     Looking Anew at the Statutory Language: “Filed Any Complaint” 

 8         Both impelled and guided by Kasten, we now look anew at the statutory 

 9   interpretation question that we addressed of our own accord in Lambert, but that 

10   the Kasten Court did not resolve:  does section 215(a)(3) prohibit retaliation 

11   against employees for oral complaints made to employers?  

12                   1. The phrase “filed any complaint” admits of more than one       
13                      meaning 
14                    
15         A statute generally “should be enforced according to its plain and 

16   unambiguous meaning.”  United States v. Livecchi, 711 F.3d 345, 351 (2d Cir. 

17   2013).  The “plainness or ambiguity of statutory language is determined by 

18   reference to the language itself, the specific context in which that language is 

19   used, and the broader context of the statute as a whole.”  Robinson v. Shell Oil 


                                                16
 1   Co., 519 U.S. 337, 341 (1997).  If we determine that a statutory provision is 

 2   ambiguous, we then turn to canons of statutory construction for assistance in 

 3   interpreting the statute.  See Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 

 4   423 (2d Cir. 2005).  

 5         In Lambert, we determined that the plain language of section 215(a)(3) 

 6   prohibited only “retaliation for filing formal complaints, instituting a proceeding, 

 7   or testifying.”  Lambert, 10 F.3d at 55 (emphasis added).  But when we look again 

 8   at section 215(a)(3), with the benefit of Kasten and the readings of our sister 

 9   circuits, we now conclude that the statutory language is not as plain and 

10   unambiguous as it seemed when Lambert was decided.  See Kasten, 131 S. Ct. at 

11   1330‐31 (stating that section 215(a)(3) “may be open to competing 

12   interpretations”).  As the Supreme Court explained, “even if the word ‘filed,’ 

13   considered alone, might suggest a narrow interpretation limited to writings, the 

14   phrase ‘any complaint’ suggests a broad interpretation that would include an 

15   oral complaint.”  Id. at 1332.   

16         Guided by this discussion, we must reevaluate the distinction drawn in 

17   Lambert and its progeny between “formal” complaints to government agencies 



                                              17
 1   and “informal” complaints to supervisors.  First, we observe that the text of the 

 2   statute does not provide that a complaint must be filed “formally,” or exclude 

 3   from its protections those complaints that are filed “informally.”  In short:  it 

 4   does not use either word.  Nor does it expressly direct that, to be protected, a 

 5   complaint must be filed with a government agency or any particular entity.9  

 6   Second, even if the word “filed,” considered alone, might seem to contemplate 

 7   lodging a complaint with a governmental body, the word’s context counsels 

 8   against a narrow reading:  as the Supreme Court reasoned, the phrase “any 

 9   complaint” suggests an expansive reading, one that could include complaints 

10   filed with or expressed to an employer. 

11         Citing Justice Scalia’s dissent in Kasten, 131 S. Ct. at 1337 (Scalia, J., 

12   dissenting), amicus curiae in support of defendants argues that the phrase “filed 

13   any complaint” clearly and unambiguously refers only to complaints made to 

14   government agencies, because every other use of the word “complaint” in FLSA 

15   refers to a governmental filing.  See 29 U.S.C. § 216(b) (explaining that the right 

           9 In full, subsection 3 of section 215(a) provides that it is unlawful for any person:  
                      

                  (3)  to  discharge  or  in  any  other  manner  discriminate  against  any  employee 
                  because  such  employee  has  filed  any  complaint  or  instituted  or  caused  to  be 
                  instituted  any  proceeding  under  or  related  to  this  chapter,  or  has  testified  or  is 
                  about to testify in any such proceeding, or has served or is about to serve on an 
                  industry committee. 
                                                             18
 1   to bring certain actions “shall terminate upon the filing of a complaint by the 

 2   Secretary of Labor”); id. § 216(c) (explaining that the statute of limitations for an 

 3   action for unpaid wages commences “on the date when the complaint is filed”); 

 4   id. § 218c(b) (setting forth the “Complaint procedure” by which one may “seek 

 5   relief” by filing a complaint with the Department of Labor).  Amicus also 

 6   contends that the phrase “fil[ing a] complaint” is not commonly used to describe 

 7   the act of complaining to an employer. 

 8           But, as our sister circuits have recognized, the phrase “filed any 

 9   complaint” may also plausibly be interpreted to include intra‐company 

10   complaints.  The accepted definition of “to file,” as the First Circuit has noted, 

11   may include an employee’s submission of a written letter of complaint to an 

12   employer:  the concept is “sufficiently elastic to encompass an internal complaint 

13   made to a private employer with the expectation the employer will place it on 

14   file among the employer’s official records.”  Valerio v. Putnam Assocs. Inc., 173 

15   F.3d 35, 41‐42 (1st Cir. 1999) (Campbell, J.).10  And, filing work‐related grievances 


             10 We also agree with the Fourth Circuit that the phrase “filed any complaint” is “correctly 
     considered separately from the remainder of § 215(a)(3).”  Minor, 669 F.3d at 436.  As noted above, 
     FLSA’s anti‐retaliation provision protects an employee who has “filed any complaint or instituted or 
     caused to be instituted any proceeding . . . or has testified or is about to testify in any such proceeding.”  
     29 U.S.C. § 215(a)(3) (emphasis added).  As the Fourth Circuit concluded, by phrasing section 215(a)(3) in 
     the disjunctive, “Congress has indicated its intent that we consider each of these categories of protected 
                                                           19
 1   with employers is a common practice in many workplaces.  See, e.g., Lambert v. 

 2   Ackerley, 180 F.3d 997, 1004 (9th Cir. 1999) (en banc) (noting that “any 

 3   complaint” is clearly broad enough to encompass complaints made to employers, 

 4   and highlighting the widespread practice of “filing” grievances and complaints 

 5   with unions and employers before commencing other internal or external 

 6   proceedings).  In addition, “filed any complaint” must be examined in context, 

 7   contrasting it with the neighboring phrase, “instituted any proceeding”:  to avoid 

 8   rendering one or the other surplusage, we may construe the first to contemplate 

 9   a communication (such as an intra‐company complaint seeking a change in 

10   company practice) that does not ordinarily trigger a “proceeding” (such as an 

11   adjudicatory process).11 

12           In light of these competing interpretations, we conclude that the statutory 

13   phrase “filed any complaint” is variable in meaning and does not 

14   unambiguously denote submission of complaints to government agencies alone.  

15   To interpret the language of the statute, then, we must apply traditional tools of 

     activity independently.”  Minor, 669 F.3d at 436 (explaining that “‘terms connected by a disjunctive 
     [should] be given separate meanings’” (quoting Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979))). 
               
              11 As noted above, see supra note 8, other circuits have drawn similar conclusions about the reach 

     of the phrase “filed any complaint.”  See Minor, 669 F.3d at 432; Kasten, 570 F.3d at 838; Hagan, 529 F.3d 
     at 626; Lambert, 180 F.3d at 1005; Valerio, 173 F.3d at 43; White & Son Enters., 881 F.2d at 1011; Love, 738 
     F.2d at 387; Brennan, 513 F.2d at 181. 
                                                          20
 1   statutory interpretation.  These include looking to the purpose of FLSA, and 

 2   affording some degree of weight to the interpretations of the agencies charged 

 3   with enforcing it.  See Minor v. Bostwick Labs., Inc., 669 F.3d 428, 436 (4th Cir. 

 4   2012) (concluding that “‘filed any complaint’ is ambiguous as to whether 

 5   intracompany complaints are protected activity under the FLSA,” and “mov[ing] 

 6   to other interpretive tools”).   

 7                      2. Statutory purpose 

 8         Congress declared its intention in FLSA “to correct and as rapidly as 

 9   practicable to eliminate” labor conditions “detrimental to the maintenance of the 

10   minimum standard of living necessary for health, efficiency, and general well‐

11   being of workers,” without substantially reducing employment or earning 

12   power.  29 U.S.C. § 202.  To achieve this goal, FLSA sets forth minimum wage 

13   standards, id. § 206, and establishes certain payroll practice requirements, id.     

14   §§ 207, 211(c), among other mandates.  Because the government cannot directly 

15   monitor every employer’s payroll, FLSA also creates an enforcement mechanism 

16   that relies in significant part on employees’ complaints.  See Mitchell v. Robert 

17   DeMario Jewelry, Inc., 361 U.S. 288, 292 (1960).  Congress enacted 



                                                21
 1   section 215(a)(3) to “prevent[ ] fear of economic retaliation from inducing 

 2   workers quietly to accept substandard conditions,” Kasten, 131 S. Ct. at 1333 

 3   (internal quotation marks omitted), and to foster an atmosphere protective of 

 4   employees who lodge such complaints.  

 5          We have repeatedly affirmed that “the remedial nature of the FLSA 

 6   warrants an expansive interpretation of its provisions so that they will have the 

 7   widest possible impact in the national economy.”  Irizarry v. Catsimatidis, 722 

 8   F.3d 99, 110 (2d Cir. 2013) (internal quotation marks and alterations omitted); 

 9   Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984) (same); see also 

10   Zheng v. Liberty Apparel Co., 355 F.3d 61, 66 (2d Cir. 2003) (recognizing the 

11   “remedial purpose” of FLSA).  FLSA’s remedial goals counsel in favor of 

12   construing the phrase “filed any complaint” in section 215(a)(3) broadly, to 

13   include intra‐company complaints to employers as well as complaints to 

14   government agencies.  See, e.g., Valerio, 173 F.3d at 43 (concluding that the 

15   “remedial and humanitarian purposes of [FLSA] . . . would hardly be furthered 

16   by a narrow reading of § 215(a)(3)” (internal quotation marks and citations 

17   omitted)).   



                                              22
 1         Prohibiting retaliation against employees who make internal complaints 

 2   furthers the purposes of FLSA by encouraging speedier and more efficient 

 3   resolution of employee grievances, and resolving FLSA‐related issues before 

 4   employees have lost significant wages or other benefits.  As the Supreme Court 

 5   cautioned in Kasten, limiting the protections of section 215(a)(3) to employees 

 6   who make complaints to government agencies “would discourage the use of 

 7   desirable informal workplace grievance procedures to secure compliance with 

 8   the Act.”  131 S. Ct. at 1334.  Even before Kasten, the First Circuit opined that 

 9   “[b]y protecting only those employees who kept secret their belief that they were 

10   being illegally treated until they filed a legal proceeding,” a narrow 

11   interpretation of FLSA “would discourage prior discussion of the matter between 

12   employee and employer, and would have the bizarre effect both of discouraging 

13   early settlement attempts and creating an incentive for the employer to fire an  

14   employee as soon as possible after learning the employee believed he was being 

15   treated illegally.”  Valerio, 173 F.3d at 43.  

16         The protective purpose of FLSA, recognized and acted on by the Kasten 

17   Court, counsels unmistakably in favor of adopting a reading of the statutory 



                                                 23
 1   phrase “filed any complaint” that includes lodging an internal complaint with an 

 2   employer.     

 3                         3. Administrative interpretations 

 4           We next examine another factor relevant to our analysis:  the views of the 

 5   EEOC and the Secretary of Labor, as the authorities charged with enforcing 

 6   FLSA.12  “The well‐reasoned views of the agencies implementing a statute 

 7   constitute a body of experience and informed judgment to which courts and 

 8   litigants may properly resort for guidance . . . .”  United States v. Mead Corp., 

 9   533 U.S. 218, 227 (2001) (internal quotation marks and brackets omitted).  The 

10   weight appropriately afforded an agency interpretation that lacks the force of 

11   law – such as an agency manual or litigation document – depends upon “the 

12   thoroughness evident in its consideration, the validity of its reasoning, its 

13   consistency with earlier and later pronouncements, and all those factors which 

14   give it power to persuade, if lacking power to control.”  Skidmore v. Swift & Co., 

15   323 U.S. 134, 140 (1944).  In Kasten, the Supreme Court ascribed “a degree of 



             12 Congress has authorized the Secretary of Labor to enforce FLSA’s substantive provisions.  29 
     U.S.C. § 216(c).  Like FLSA, the EPA was originally enforced by the Secretary of Labor, but in 1977, 
     authority to enforce the EPA and jurisdiction over its regulations were transferred to the EEOC, an 
     independent bipartisan commission chartered by Title VII of the Civil Rights Act, 42 U.S.C. § 2000e.  See 
     Reorganization Plan No. 1 of 1978, 5 U.S.C. App. § 1.  
                                                         24
 1   weight” to the views of the EEOC and the Secretary, finding them “reasonable” 

 2   and “consistent with the Act,” and explaining that “[t]he length of time the 

 3   agencies have held them suggests that they reflect careful consideration, not ‘post 

 4   hoc rationalizatio[n].’”  131 S. Ct. at 1335 (quoting Motor Vehicle Mfrs. Ass’n of 

 5   United States, Inc. v. State Farm Mut. Automobile Ins. Co., 463 U.S. 29, 50 (1983)). 

 6          Since no later than 1998, the EEOC Compliance Manual – a document 

 7   intended, among other things, to “provide[ ] guidance and instructions for 

 8   investigating and analyzing claims of retaliation under the statutes enforced by 

 9   the EEOC” – has provided that employees are protected from retaliation “if an 

10   individual explicitly or implicitly communicates to his or her employer or other 

11   covered entity a belief that its activity” is unlawful.13  2 EEOC Compliance 

12   Manual, Section 8: Retaliation § 8‐II(B)(1) (May 20, 1998).14   

13          The agencies’ litigation positions on this question have also been consistent 

14   for decades.  Both the Secretary and the EEOC have filed numerous briefs in the 

15   various Courts of Appeals maintaining that section 215(a)(3) prohibits retaliation 


            13  The Supreme Court has described the EEOC Compliance Manual as reflecting “a body of 
     experience and informed judgment to which courts and litigants may properly resort for guidance” and 
     thus “entitled to a measure of respect.”  Fed. Express Corp. v. Holowecki, 552 U.S. 389, 399 (2008) 
     (internal quotation marks omitted).   
              
             14 Available at http://www.eeoc.gov/policy/docs/retal.pdf (last visited Mar. 29, 2015).    

                                                      25
 1   against employees who complain to their employers about FLSA violations.  See 

 2   Minor, 669 F.3d at 439 (noting that “although it is not determinative, because the 

 3   Secretary and the EEOC have consistently advanced this reasonable and 

 4   thoroughly considered position, it adds force to our conclusion” (internal 

 5   quotation marks and alterations omitted)).  We are advised that this litigation 

 6   position dates back to at least 1989 for the EEOC and 1999 for the Secretary.  See 

 7   Brief for the EEOC as Amicus Curiae at 2; Brief for the Secretary of Labor as 

 8   Amicus Curiae at 27.   

 9         For the reasons relied on by the Supreme Court in Kasten as to the 

10   question of oral complaints, then, we find that the agencies’ longstanding, 

11   consistent interpretation provides additional support for the view that to “file[] 

12   any complaint” includes to submit a complaint to an employer.  

13         D.    To “File[] Any Complaint” Encompasses Intra‐Company 
14               Complaints   
15                
16         Based on the foregoing analysis, we conclude that section 215(a)(3) does 

17   not restrict its protections to employees who file formal, written complaints with 

18   government agencies.  Consistent with FLSA’s text and remedial purpose, with 

19   the approach adopted in Kasten, and with Congressional design to encourage 


                                              26
 1   workers to report potential violations without fear of reprisal, we construe the 

 2   phrase “file[] any complaint” as encompassing oral complaints made to 

 3   employers in a context that makes the assertion of rights plain.  Our reading 

 4   derives support from the provision’s consistent, longstanding interpretation by 

 5   the agencies charged with its enforcement.  It brings us in harmony, too, with the 

 6   decisions of the other Courts of Appeals to have considered the issue.15   

 7         Our reading is subject, however, to certain limitations.  As observed in part 

 8   by the Kasten Court, whether the “fil[ing of a] complaint” – especially an oral 

 9   complaint delivered directly to an employer – constitutes an act protected by 

10   FLSA is a context‐dependent inquiry.  In some circumstances, an employer may 

11   find it difficult to recognize an oral complaint as one invoking rights protected 

12   by FLSA.  It seems to us inconsistent with Kasten to elevate a grumble in the 

13   hallway about an employer’s payroll practice to a complaint “filed” with the 

14   employer within the meaning of section 215(a)(3).  Indeed, the Supreme Court 

15   observed in Kasten that “the phrase ‘filed any complaint’ contemplates some 

16   degree of formality,” 131 S. Ct. at 1334 (emphasis added), but described the level 

17   of formality necessary in terms of the employer’s interests in knowing when it 


           15 See supra note 8.    
                                              27
 1   need take care to avoid action that might be seen as retaliatory:  “where the 

 2   recipient has been given fair notice that a grievance has been lodged and does, or 

 3   should, reasonably understand the matter as part of its business concerns,” id.   

 4         Recognizing the potential for ambiguity in oral communications, yet 

 5   desiring not to impair the enforcement framework adopted in the statute, the 

 6   Kasten Court explained that “a complaint is ‘filed’ [only] when a reasonable, 

 7   objective person would have understood the employee to have put the employer 

 8   on notice that the employee is asserting statutory rights under the Act.”  Id. at 

 9   1335 (internal quotation marks and alterations omitted).  The employee need not 

10   invoke the Act by name, but, as the Court concluded, “[t]o fall within the scope 

11   of the antiretaliation provision, a complaint must be sufficiently clear and 

12   detailed for a reasonable employer to understand it, in light of both content and 

13   context, as an assertion of rights protected by the statute and a call for their 

14   protection.”  Id.  Defining the exact contours of that standard is beyond the scope 

15   of this opinion, but it would, for example, exclude from the concept of “fil[ing a] 




                                               28
 1   complaint” a mere passing comment.16  This limitation, applied with the statute’s 

 2   remedial purpose in mind, informs and cabins our holding today. 

 3           We decline, however, to address here the question whether Greathouse’s 

 4   complaint provided an adequate basis on which to enter a default judgment 

 5   against his employer on his retaliation claim.  The decision whether to enter 

 6   default judgment is committed to the district court’s discretion, see City of New 

 7   York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 131 (2d Cir. 2011), as is the 

 8   decision whether to conduct a hearing before deciding the default judgment 

 9   motion, see Finkel v. Romanowicz, 577 F.3d 79, 87 (2d Cir. 2009).   See also Fed. 

10   R. Civ. P. 55(b)(2) (“The court may conduct hearings or make referrals . . . when, 

11   to enter or effectuate judgment, it needs to . . . conduct an accounting; . . . 

12   determine the amount of damages; . . . establish the truth of any allegation by 

13   evidence; or . . . investigate any other matter.”).17  We therefore remand the cause 


             16  The state of the record in Lambert was such that it is difficult to ascertain whether the 
     complaint and the setting in which it was communicated satisfied the conditions that the Kasten majority 
     identified as necessary to give the employer “fair notice that a grievance has been lodged.”  Kasten, 131 S. 
     Ct. at 1334.  We note further that the complaints made to the supervisor in Lambert were particularly ill‐
     documented and removed in time from the allegedly discriminatory action.    
               
              17 Judge Korman, concurring in part and dissenting in part, infra, highlights, among other 

     passages, text from Trans World Airlines, Inc. v. Hughes, 449 F.2d 51 (2d Cir. 1971), rev’d on other 
     grounds, 409 U.S. 363 (1973), in which this Court asserted that a “default ha[s] the effect of admitting or 
     establishing that the acts pleaded in the complaint violated the [applicable] law[],” id. at 70.  He suggests, 
     on this basis and in light of defendants’ defaults, that the District Court was required to award 
                                                           29
 1   to the District Court for a ruling in the first instance on Greathouse’s default 

 2   judgment motion with respect to his claim for unlawful retaliation under FLSA.  

 3                                                             

 4                                                CONCLUSION 

 5           In sum, we overrule what is left of our holding in Lambert v. Genesee 

 6   Hospital, 10 F.3d 46 (2d Cir. 1993), and conclude, in accordance with all of our 

 7   sister circuits to have addressed the issue, that section 215(a)(3) prohibits 

 8   retaliation against employees who orally complain to their employers, so long as 

 9   their complaint is “sufficiently clear and detailed for a reasonable employer to 

10   understand it, in light of both content and context, as an assertion of rights 

11   protected by the statute and a call for their protection.”  Kasten, 131 S. Ct. at 1335.   

12   We therefore VACATE the District Court’s judgment insofar as it relied on 

13   Lambert, and REMAND the cause to the District Court to determine, in the first 



     Greathouse damages on his section 215(a)(3) retaliation claim, contending that the defaults conclusively 
     established defendants’ liability—and were not simply an admission to the well‐pleaded allegations.  But 
     even if this passage from Trans World Airlines remains good law in light of this Court’s subsequent 
     jurisprudence, see, e.g., Finkel, 577 F.3d at 84 (The district court “is . . . required to determine whether 
     [plaintiff’s] allegations establish [defendant’s] liability as a matter of law.”), the Court in that case did not 
     hold that a district court lacks discretion to investigate the basis for a plaintiff’s claims before deciding 
     whether to grant default judgment, see generally 10A Wright, Miller & Kane, Federal Practice & 
     Procedure § 2684, at 28 (“The court has discretion to decide whether to enter a judgment by default, 
     . . . and Rule 55(b)(2) empowers the district judge to hold hearings or ‘order such references as it deems 
     necessary and proper’ to aid its execution of this discretion.”). 
                
                                                            30
1   instance, whether to grant Greathouse a default judgment on his retaliation claim 

2   under section 215(a)(3), and if so, what damages, if any, Greathouse is entitled to 

3   recover therefor.18  




           18    The District Court deemed Greathouse’s NYLL retaliation claim waived because he did not 
    request any related damages in his submissions to the Magistrate Judge.  Greathouse, 2012 WL 5185591, 
    at *6.  Since Greathouse concedes that if he succeeds on his FLSA retaliation claim under 29 U.S.C. 
    § 215(a)(3), he may not recover duplicative damages under the NYLL, we do not reach his NYLL claim 
    here. 
               
                                                      31
                                                    Greathouse v. JHS Security, Inc., No. 12-4521-cv


Edward R. Korman, District Judge, concurring in part, dissenting in part:

       Darnell Greathouse (“Greathouse”) complained orally to his employer, JHS Security, Inc.

(“JHS”), that he had not received a paycheck in several months. Greathouse alleged that he was

terminated as a result. The majority recognizes that, under Lambert v. Genesee Hosp., 10 F.3d

46 (2d Cir. 1993) (Walker, J.), Greathouse would be precluded from recovering on his FLSA

retaliation claim, because the complaint that prompted his retaliatory dismissal was made to his

employer, and not to a government agency. Nevertheless, it declines to follow Lambert because

it concludes that it is no longer good law after Kasten v. Saint-Gobain Performance Plastics

Corp., 131 S. Ct. 1325 (2011). Moreover, because any damage award predicated on New York

Labor Law (“NYLL”)—if such an award were made—would duplicate Greathouse’s recovery

on the Fair Labor Standards Act (“FLSA”) retaliation claim, the majority declines to address the

issue whether he waived his claim for damages under the NYLL. This assumes that on remand,

contrary to my understanding of Kasten, Greathouse would be entitled to recover damages if

Lambert is overruled.

       I agree that the district court erred by denying an award of damages on the FLSA

retaliation cause of action. I would hold that Greathouse is entitled to an award of damages in

his favor pursuant to the anti-retaliation provision of the FLSA § 215(a)(3) and on his pendent

NYLL § 215(2) claim. I reach this conclusion because the procedural posture of this case makes

it inappropriate to do anything other than enter a default judgment on both causes of action after

the failure of the defendants to appear.

                                           BACKGROUND

       I begin with a brief overview of the procedural history of the case. On March 15, 2012,

the district judge ordered “that a default judgment be entered against [the] defendants . . . with



                                                1
                                                      Greathouse v. JHS Security, Inc., No. 12-4521-cv


the amount of the judgment to be determined after an inquest before . . . the magistrate judge.”

Default J. & Inquest Order, Greathouse v. JHS Sec., Inc., No. 11-cv-7845 (S.D.N.Y. March 15,

2012), ECF No. 15.         On September 7, 2012, the magistrate judge issued a Report &

Recommendation (“R&R”) that acknowledged that “[b]ecause the default establishes

defendants’ liability . . . the only remaining issue is whether plaintiffs [sic] have supplied

adequate proof of their damages.”         R&R, Greathouse v. JHS Sec., Inc., No. 11-cv-7845

(S.D.N.Y. Sept. 7, 2012) (citing Bambu Sales, Inc. v. Ozak Trading Inc., 58 F.3d 849, 854 (2d

Cir. 1995)), ECF No. 26 at 2. Nevertheless, rather than address the issue of whether plaintiff had

supplied adequate proof of his damages, he ignored the direction of the district judge, as well as

the rule of law that he had previously cited, and went on to address the issue of whether the

allegations in the complaint were sufficient to state a claim for relief.

       Specifically, as relevant here, he found deficient the cause of action alleging that

Greathouse was terminated because he had complained to his superior about the non-payment of

wages. Relying on Lambert, he concluded that, “[b]ecause Greathouse does not allege that his

termination was in response to the submission of a complaint to some relevant governmental or

other prosecutorial authority, Greathouse fails to state a claim for retaliation under the FLSA.”

Id. at 15. Consequently, he declined to recommend that damages be awarded on that claim, even

though Greathouse presented evidence documenting the damages that he suffered as a result of

the retaliatory termination. The magistrate judge did not address the plaintiff’s NYLL anti-

retaliation claim, which was not dependent on whether the employee’s grievance was voiced to a

judicial or administrative body.

       Greathouse appealed to the district judge, who adopted the recommendation of the

magistrate judge that the allegations failed to state a claim under the FLSA. Greathouse v. JHS



                                                  2
                                                      Greathouse v. JHS Security, Inc., No. 12-4521-cv


Sec. Inc., No. 11 CIV. 7845 (PAE) (GWG), 2012 WL 5185591, at *5 (S.D.N.Y. Oct. 19, 2012).

Moreover, he rejected Greathouse’s objection that he was entitled to a judgment under the NYLL

retaliation statute because Greathouse did not refer to that cause of action in the findings of fact

and conclusions of law that he filed with the magistrate judge. Id. at *6. While he was not

required to do so, the district judge held, sua sponte, that this constituted a waiver of

Greathouse’s objection. On appeal, we appointed Vilia B. Hayes, a partner at Hughes Hubbard

& Reed LLP and the then-President-elect of the Federal Bar Council, to argue on behalf of the

absent defendants in favor of the judgment below to the extent that it relied on Lambert.

                                           DISCUSSION

       I.      The Effect of the Default Judgment

       Regardless of whether the majority’s decision to overrule Lambert is correct—an issue

that I address later in this opinion—this is not the appropriate case in which to reconsider that

decision.   Specifically, we should exercise restraint here in light of this case’s troubling

procedural posture, arising as it does from a default judgment. There is something wrong when a

case or controversy, to the extent that it exists, is principally between a plaintiff and the judges

deciding the case. The way to avoid such an anomalous procedure here is to award damages

based on the default judgment entered by the district court against JHS and its owner and

president, Melvin Wilcox (“Wilcox”), who failed to appear in the district court. I proceed to

discuss the rules governing the entry of default judgments and demonstrate that the entry of

default judgment would be particularly appropriate, if it was not compelled, in this case.

            A. The Default Judgment and the FLSA Retaliation Cause of Action

       Fed. R. Civ. P. 55(b) sets out the procedures to be followed when a defendant defaults by

failing to appear. First, Rule 55(b)(1) provides that, “[i]f the plaintiff’s claim is for a sum certain



                                                  3
                                                    Greathouse v. JHS Security, Inc., No. 12-4521-cv


or a sum that can be made certain by computation, the clerk . . . must enter judgment for that

amount and costs against a defendant who has been defaulted for not appearing and who is

neither a minor nor an incompetent person.” Fed. R. Civ. P. 55(b)(1) (emphasis added). By

these terms, the entry of default judgment for the damages requested is mandatory and there is no

room for discretion to deny an award of damages because the complaint does not state a claim

for relief.

        Rule 55(b)(2) provides in pertinent part that “[i]n all other cases,” which would

presumably include cases in which damages are not even sought, as well as cases where damages

claimed are other than a sum certain, “[t]he court may conduct hearings or make referrals . . .

when, to enter or effectuate judgment, it needs to: (A) conduct an accounting; (B) determine the

amount of damages; (C) establish the truth of any allegation by evidence; or (D) investigate any

other matter.” Fed. R. Civ. P. 55(b)(2) (emphasis added). There is no reason why the Federal

Rules of Civil Procedure would mandate the entry of a judgment without an examination of the

allegations of the complaint where the amount sought is for a sum certain, but permit such an

inquiry simply because the damages are not certain. The reason for the discretion vested in Rule

55(b)(2) is to permit proceedings facilitating the district judge’s determination of damages or

other relief sought in the complaint that fall within the discretion of the trier of fact. Thus, in

Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir. 1974), we held that a hearing was required to

determine punitive damages because such damages were within the discretion of the trier of fact

and were “clearly not liquidated or computable and there is no basis at all here to award the

amount set forth in the complaint.”

        This is not to say that courts are obligated to enter default judgments no matter how

frivolous the suit, so long as the defendants have defaulted. Courts have both statutory and



                                                4
                                                     Greathouse v. JHS Security, Inc., No. 12-4521-cv


inherent authority to sua sponte dismiss frivolous suits. See Fitzgerald v. First East Seventh

Street Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000) (“[W]e hold that district courts may

dismiss a frivolous complaint sua sponte even when the plaintiff has paid the required filing fee

. . . .”). Indeed, in cases proceeding in forma pauperis, the discretion of the district court may

even be greater.     Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999).            The standard for

frivolousness does not encompass otherwise well-pled claims for relief on the ground that they

fail to state a claim, although there may be some overlap between those two classes of suits.

Neitzke v. Williams, 490 U.S. 319, 326 (1989). Frivolous suits are those that lack “an arguable

basis either in law or fact.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke, 490

U.S. at 325). As the Supreme Court explained in Neitzke,

               Close questions of federal law, including claims filed pursuant to
               42 U.S.C. § 1983, have on a number of occasions arisen on
               motions to dismiss for failure to state a claim, and have been
               substantial enough to warrant this Court's granting review, under
               its certiorari jurisdiction, to resolve them [even though they were
               initially dismissed]. It can hardly be said that the substantial legal
               claims raised in these cases were so defective that they should
               never have been brought at the outset. To term these claims
               frivolous is to distort measurably the meaning of frivolousness
               both in common and legal parlance. Indeed, we recently reviewed
               the dismissal under Rule 12(b)(6) of a complaint based on 42
               U.S.C. § 1983 and found by a 9-to-0 vote that it had, in fact, stated
               a cognizable claim—a powerful illustration that a finding of a
               failure to state a claim does not invariably mean that the claim is
               without arguable merit.

Neitzke, 490 U.S. at 328-29 (internal citations omitted). In this case, there has never been a

suggestion that plaintiff’s suit is frivolous, even as there has been much discussion as to whether

it adequately states a claim.

       Moreover, an aggrieved party against whom a default judgment has been entered also has

recourse to set aside the judgment after the fact. Rule 55(c) confers discretion on the district



                                                 5
                                                     Greathouse v. JHS Security, Inc., No. 12-4521-cv


court to provide for relief from the entry of a default judgment for “good cause shown,” and that

a default judgment may be vacated “in accordance with Rule 60(b).” Fed. R. Civ. P. 55(c); see

10A Wright, Miller & Kane § 2692 at 90, § 2693 at 103-04 (“[S]everal courts [including the

Second Circuit] have concluded that Rules 55(c) and 60(b) express a policy of liberality toward

motions for relief from default entries and default judgments,” and “they have ruled that on a

motion for relief from the entry of a default or a default judgment, all doubts should be resolved

in favor of the party seeking relief.); see also Davis v. Musler, 713 F.2d 907, 915 (2d Cir. 1983)

(same). This provides significant protection against any miscarriage of justice that may result

from a defendant’s decision not to appear and a resulting default judgment.

       In light of these protections, there seems little justification for granting defaulting parties

the benefits they received in this case. Those benefits were substantial. The magistrate in the

case essentially took it upon himself to act as counsel for parties who had not bothered

themselves to appear in court. Acting as both counsel and judge, the magistrate—affirmed by

the district judge—sua sponte denied damages on a previously entered default judgment on the

basis of a defense that the defendants may have waived if they had appeared and not timely

raised it. See Arbaugh v. Y&H Corp., 546 U.S. 500, 506-07 (2006) (holding that an objection

that a complaint failed to state a claim could not be asserted post-judgment). Then, we appointed

counsel to defend on appeal the lawyering of these judicial officers on behalf of parties who

never even appeared in court. Thus, through the magistrate judge, the district court judge, and

the able counsel appointed by this Court, defendants may have obtained far more capable

representation than they would have obtained had they not chosen voluntarily to default and

instead retained their own counsel.




                                                 6
                                                    Greathouse v. JHS Security, Inc., No. 12-4521-cv


       Separate and apart from the manner in which Rule 55(b) should be construed, we held in

Trans World Airlines v. Hughes that, while a hearing was necessary on the issue of damages,

“there was no burden on [the plaintiff] to show that any of [the defendant’s] acts pleaded in the

complaint violated the antitrust laws nor to show that those acts caused the well-pleaded injuries,

except as we have indicated that it had to for the purpose of establishing the extent of the injury

caused [to the plaintiff], in dollars and cents.” 449 F.2d 51, 70 (2d Cir. 1971), rev’d on other

grounds, 409 U.S. 363 (1973). On the contrary, we held that “[t]he default had the effect of

admitting or establishing that the acts pleaded in the complaint violated the antitrust laws and

that those acts caused injury to TWA in the respects there alleged.” Id.

       We reiterated this holding in Bambu Sales, Inc. v. Ozak Trading Inc., 58 F.3d 849, 854

(2d Cir. 1995), where Judge McLaughlin observed “[t]here is no question that a default judgment

establishes liability.”   Indeed, writing in a later case, Judge McLaughlin held that this

distinguishes default judgments from unopposed motions for summary judgment.              Vermont

Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004). There, the

district judge granted an unopposed motion for summary judgment after assuming the truth of

the allegations in the complaint and failing to analyze any of the complex legal and factual

issues. Id. at 242, 245. Judge McLaughlin suggested that the district judge there had confused

the procedure for addressing a motion for summary judgment with the procedure for addressing a

default judgment. Vermont Teddy Bear, 373 F.3d at 242; see also Jackson v. Fed. Express, 766

F.3d 189, 196 (2d Cir. 2014).

       The majority expresses doubt, albeit in a footnote, whether these cases and, more

particularly, Trans World Airlines “remain[] good law in light of this court’s subsequent

jurisprudence.” Majority Op. at 29 n.17 (citing Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir.



                                                7
                                                     Greathouse v. JHS Security, Inc., No. 12-4521-cv


2009)). This argument overlooks the principle that a panel of this Court is “bound by the

decisions of prior panels until such time as they are overruled either by an en banc panel of our

Court or by the Supreme Court.” Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte Ltd., 585

F.3d 58, 67 (2d Cir. 2009) (internal quotation marks omitted). Neither Trans World Airlines nor

the other cases which echo its language have been overruled in this manner or by the mini-en

banc procedure that the majority employs here. Indeed, Finkel v. Romanowicz, upon which the

majority relies, does not even acknowledge the existence of these cases.

       While there is dictum in Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir.

1981), suggesting that a district judge “need not agree that the alleged facts constitute a valid

cause of action,” that case did not allude to the prior Second Circuit cases to the contrary, and

relied solely on the then-current version of § 2688 of Wright & Miller, which has not changed.

Id. The latter, in turn, had relied principally on Ohio Cent. R. Co. v. Central Trust Co., 133 U.S.

83 (1890). 10A Charles Alan Wright, Alan R. Miller & Mary Kane, Federal Practice and

Procedure § 2688 at 60 (3d ed. 1998). In that case, the Supreme Court held only that the

complaint “was taken as confessed; but that fact did not, in itself justify giving complainant more

than it claimed.” Ohio Cent. R. Co., 133 U.S. at 90. In this context, the Supreme Court observed

that, “under the rules and practice of this court in equity” a defaulting defendant is not precluded

“on appeal . . . from insisting that the averments contained in it do not justify the decree.” Id. at

90-91. Nevertheless, this language assumes a true adversary proceeding in which the defendant

appears and challenges or asks to be relieved of the default judgment. Ohio Central does not

sanction the proceeding in this case in which multiple judges—indeed, the judicial system

itself—assumes an adversarial position on behalf of defaulting defendants.




                                                 8
                                                              Greathouse v. JHS Security, Inc., No. 12-4521-cv


        Moreover, the then-prevailing rules and practices of the Supreme Court preceded the

adoption of the Federal Rules of Civil Procedure, including Fed. R. Civ. P. 12(h), which requires

that a motion to dismiss a complaint for failure to state a claim must be made before judgment is

entered in the district court, otherwise it is waived and cannot be raised on appeal. See Arbaugh,

546 U.S. at 506-07. Thus, if a defendant appeared and failed to timely challenge the allegations

in the complaint, it would be deemed waived. By contrast, the majority holds that a defendant

who defaults does not waive the defense and is in a better position than one who appears.

        Nevertheless, there is recent Second Circuit authority relying solely on the dictum in Au

Bon Pain, and overlooking the Second Circuit cases to the contrary and discussed above, that

hold that a district court has discretion to determine whether the allegations in the complaint,

taken as true, establish a cause of action. See Priestley v. Headminder, Inc., 647 F.3d 497, 506

(2d Cir. 2011); City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011);

Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). In two of these cases, the language can

arguably be viewed as dictum because the alternative holding in one case was that the complaint

stated a cause of action, Finkel, 577 F.3d at 84, and the holding in the other case that the issue

was procedurally forfeited, Mickalis, 645 F.3d at 137. Moreover, in the third case the allegations

in the complaint were not well-pleaded because they not only failed to support the theory of

liability alleged, but “actually disproved it.”              Priestley, 647 F.3d at 506.1            Under these

circumstances, we need not resolve the conflict between the earlier and later cases because the

district court ordered “that a default judgment be entered against [the] defendants . . . with the

amount of the judgment to be determined after an inquest before . . . the magistrate judge.”

Default J. & Inquest Order, Greathouse v. JHS Sec., Inc., No. 11-cv-7845 (S.D.N.Y. March 15,

1
  The term “well-pleaded allegation” is a “term of art” that does not encompass the issue of whether the allegations
in a complaint are sufficient to state a claim. See Trans World Airlines, 449 F.2d at 63 (“For example, an allegation
made indefinite or erroneous by other allegations in the same complaint is not a well-pleaded allegation.”).

                                                         9
                                                      Greathouse v. JHS Security, Inc., No. 12-4521-cv


2012), ECF No. 15. The problem here is not the failure of the district judge to enter a default

judgment on the basis of the defendants’ failure to appear. Instead, it is the failure of the

magistrate judge to follow the order of the district judge.

           B. The Default Judgment and the NYLL Retaliation Cause of Action

       The district judge also rejected the plaintiff’s unopposed objection to the R&R that the

magistrate judge failed to award damages on the NYLL retaliation claim. Greathouse v. JHS

Sec. Inc., No. 11 CIV. 7845 (PAE) (GWG), 2012 WL 5185591, at *6 (S.D.N.Y. Oct. 19, 2012).

He reasoned that this claim had not been addressed because the plaintiff’s “proposed findings of

fact and conclusions of law did not make any request for damages on account of that claim,” and

“[g]enerally, courts do not consider new arguments . . . raised in objections to a magistrate

judge’s report and recommendation that were not raised, and thus were not considered, by the

magistrate judge.” Id. There are two problems with this holding.

       First, Greathouse’s proposed findings of fact and conclusions of law can be reasonably be

read as seeking damages on both the FLSA and NYLL retaliation causes of action. Proposed

Findings of Fact & Conclusions of Law, Greathouse v. JHS Sec., Inc., No. 11-cv-7845 (S.D.N.Y.

May 8, 2012), ECF No. 22. In that document, Greathouse argued that “[i]n addition to the

damages related to the nonpayment and underpayment of wages, Plaintiff is also entitled to

recover for damages related to his retaliation claims.” Id at 13 (emphasis added). The word

“claims,” by its plural form, clearly referred to both retaliation claims, not simply the FLSA

claim. While Greathouse addressed the issue of whether he could recover on the FLSA claim in

light of Lambert and Kasten, he had no reason to specifically address this issue with respect to

the NYLL retaliation claim because unlike the FLSA claim as construed in Lambert, the NYLL

claim was not dependent on whether the complaint which caused his employer to retaliate



                                                 10
                                                      Greathouse v. JHS Security, Inc., No. 12-4521-cv


against the plaintiff was made to his supervisor, rather than a governmental agency. Under these

circumstances, his failure to specifically address the latter cause of action should not have been

viewed by the district court as a waiver of the claim.

       Second, the district judge may have unintentionally led Greathouse astray by directing an

inquest solely on the issue of damages. In so doing, he may have lulled Greathouse into

believing that the liability phase of the case was over. Greathouse had no reason explicitly

justify his NYLL claim because he had already prevailed on his FLSA claim—or so he

(reasonably) thought. Had he known there was a problem with the FLSA claim, he might have

acted to more explicitly address his NYLL claim, as he ultimately did when he objected to the

R&R.

       Finally, the so-called “general rule,” on which the district judge relied, is a judge-made

rule that should not automatically be applied without regard to the circumstances of a particular

case. Indeed, we have held that “an appellate court has discretion . . . to review of its own

motion any error not saved by a timely objection.” Curko v. William & Son, Corp., 294 F.2d

410, 413-14 (2d Cir. 1961); see also Valdez ex rel. Donnelly v. U.S., 518 F.3d 173, 181 (2d Cir.

2008). We do so when necessary to avoid a miscarriage of justice or to remedy “an obvious

instance of misapplied law.” Caruolo v. John Crane, Inc., 226 F.3d 46, 55 (2d Cir. 2000).

Moreover, while we apply a stringent standard for our consideration of trial errors, “which

implicate the significant policy considerations underlying the need for a timely objection,

namely, the avoidance of an unnecessary retrial,” we have suggested that a more forgiving

standard is justified when such policy considerations are not present. Valdez, 518 F.3d at 182.

Indeed, in Williams v. City of New York, 508 F.2d 356, 362 (2d Cir. 1974), we held that one

consideration weighing in favor of noticing a plain error in a jury instruction for punitive



                                                 11
                                                     Greathouse v. JHS Security, Inc., No. 12-4521-cv


damages was “the remediability of [the] error without a new trial below.” Indeed, in United

States v. Male Juvenile, 121 F.3d 34, 38-39 (2d Cir. 1997), we held that a district judge had

discretion to reconsider a ruling of the magistrate judge even where no objection to it was filed.

       In the present case, the failure of the magistrate judge to award damages on the NYLL

retaliation claim deprived Greathouse of relief to which he was entitled based on the defendants’

outrageous conduct. Moreover, a remand to the magistrate judge would not have involved a

duplication of effort in which he had already engaged when he conducted the inquest on

damages.     A remand in the present case would not involve reopening a hearing at which

testimony was taken. On the contrary, the magistrate judge did not address the amount of the

damage award on either the FLSA retaliation or NYLL retaliation claim. A remand would

simply require him to do a mathematical calculation based on the information that Greathouse

has previously provided regarding the damages to which he was entitled as a result of his

retaliatory termination—a much easier task than the one the majority dumps in his lap on

remand.

       II.     The Validity of Lambert

       My dissent is not dependent on the continued validity of Lambert. Nevertheless, I add

these words because it adds further support to my view that this case is not the appropriate one to

reach that issue. In Lambert, we explicitly held that the retaliation cause of action created by the

FLSA “does not encompass [retaliation for] complaints made to a supervisor.” Lambert v.

Genesee Hosp., 10 F.3d 46, 55 (2d Cir. 1993). The case did not turn on whether the complaint

was oral or written. Instead, it turned on the separate issue of the proper recipient of the

complaint that triggered retaliatory action by the employer. Judge Walker, writing for the panel,

explained that, while a retaliation cause of action under Title VII could be based on a complaint



                                                12
                                                    Greathouse v. JHS Security, Inc., No. 12-4521-cv


made to an employer, the language of the FLSA, as amended by the Equal Pay Act (“EPA”), was

much narrower in scope.

              Title VII broadly provides that “[i]t shall be an unlawful
              employment practice for an employer to discriminate against any
              of his employees . . . because he has opposed any practice made an
              unlawful employment practice by this subchapter, or because he
              has made a charge, testified, assisted, or participated in any manner
              in an investigation, proceeding, or hearing under this subchapter.”
              42 U.S.C. § 2000e–3(a). The phrase “opposed any practice”
              encompasses an individual's complaints to supervisors regardless
              of whether she also files an EEOC charge.

              In contrast, FLSA’s anti-retaliation provision makes it unlawful “to
              discharge or in any other manner discriminate against any
              employee because such employee has filed any complaint or
              instituted or caused to be instituted any proceeding under or related
              to this chapter, or has testified or is about to testify in any such
              proceeding, or has served or is about to serve on an industry
              committee.” 29 U.S.C. § 215(a)(3). The EPA is an amendment to
              the FLSA and is codified under the same chapter; thus retaliation
              for filing EPA complaints falls under § 215(a)(3). The plain
              language of this provision limits the cause of action to retaliation
              for filing formal complaints, instituting a proceeding, or testifying,
              but does not encompass complaints made to a supervisor.

Id.

       In reaching this conclusion, Judge Walker acknowledged that it was contrary to the

holdings in a number of circuits and to the EEOC’s “interpretation in its compliance manual that

the EPA retaliation provisions should encompass informal workplace complaints.”                  Id.

Nevertheless, he explained that “[b]ecause we hold that the statute’s language is plain and

unambiguous we need not defer to the EEOC’s interpretation in its compliance manual that the

EPA retaliation provisions should encompass informal workplace complaints.” Id.

       The Supreme Court has subsequently held that a complaint by an employee that triggers

retaliatory action by his employer need not be in writing. Kasten v. Saint-Gobain Performance

Plastics Corp., 131 S. Ct. 1325 (2011). Unlike Lambert, which focused on the language relating


                                               13
                                                    Greathouse v. JHS Security, Inc., No. 12-4521-cv


to the issue of with whom a complaint must be filed, Kasten focused solely on the issue of

whether an oral complaint is encompassed within the meaning of the word “filed.” Id. at 1331.

Relying on the “dictionary definitions” of the term, research that disclosed “that legislators,

administrators, and judges have all sometimes used the word ‘file’ in conjunction with oral

statements,” and “that oral filings were a known phenomenon at the time of the Act’s passage,”

the Court concluded that “[t]he phrase ‘filed any complaint’ might, or might not, encompass oral

complaints.” Id. at 1331-32. Indeed, Justice Breyer, writing for the majority, observed that oral

complaints can be made to government agencies through “hotlines, interviews, and other oral

methods of receiving complaints.” Kasten, 131 S. Ct. at 1334. Moreover, the Department of

Labor, in accordance with its position that the FLSA retaliation provision covered oral

complaints, had “creat[ed] a hotline to receive oral complaints.” Id. at 1335. Consequently, the

Supreme Court looked at other factors relating to statutory interpretation to hold that the word

“filed” encompassed oral complaints. Id. at 1332-36.

       Nevertheless, Kasten expressly left open the issue we decided in Lambert that a

complaint—oral or written—made only to a supervisor may not provide the predicate for an

FLSA retaliation claim. Id. at 1336. While the complaint in Kasten was made to a supervisor,

the employer, Saint Gobain, did not properly preserve the issue for consideration by the Supreme

Court. Id. Nor could Saint Gobain take advantage of an exception that would have permitted

the Supreme Court to consider the issue on the ground that it was a necessary “predicate to an

intelligent resolution of the oral written question that [it] granted certiorari to decide.” Id.

(internal quotation marks omitted). As Justice Breyer succinctly stated: “That is to say, we can

decide the oral/written question separately—on its own. Thus, we state no view on the merits of

Saint-Gobain’s alternative claim.” Id. Nevertheless, the majority declines to take Justice Breyer



                                               14
                                                      Greathouse v. JHS Security, Inc., No. 12-4521-cv


at his word, and insists that Kasten compels us to consider in this case the issue that the Supreme

Court declined to address. I do not agree that we must do so here.

          I observed earlier that a panel of this Court is “bound by the decisions of prior panels

until such time as they are overruled either by an en banc panel of our Court or by the Supreme

Court.”     Shipping Corp., 585 F.3d at 67 (internal quotation marks omitted).             Where an

intervening Supreme Court decision “casts doubt on the prior ruling,” however, that general rule

does not apply. Finkel v. Stratton Corp., 962 F.2d 169, 174-75 (2d Cir. 1992); see also In re

Zarnel, 619 F.3d 156, 168 (2d Cir. 2010); Union of Needletrades, Indus. & Textile Emps. v. INS,

336 F.3d 200, 2010 (2d Cir. 2003). The intervening decision “need not address the precise issue

decided by the panel for this exception to apply.” In re Zarnel, 619 F.3d at 168; see also

Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 274 (2d Cir. 2005) (overruling prior panel when

intervening Supreme Court decision “entirely undermine[d]” the assumption underlying the prior

panel’s statutory analysis).

          In re Zarnel provides a particularly informative example of a case in which we overruled

a prior holding based on an intervening Supreme Court ruling. The prior Second Circuit case

held that the failure of the allegations in the complaint to satisfy the requirements to obtain relief

under the statute deprived the district court of subject matter jurisdiction. In re BDC 56 LLC,

330 F.3d 111 (2d Cir. 2003). A subsequent Supreme Court ruling set out a standard for resolving

when a statutory limitation on coverage is jurisdictional. Arbaugh, 546 U.S. at 515-16. More

specifically, it held “[i]f the Legislature clearly states that a threshold limitation on a statute’s

scope shall count as jurisdictional, then courts and litigants will be duly instructed and will not

be left to wrestle with the issue. . . . But when Congress does not rank a statutory limitation on

coverage as jurisdictional, courts should treat the restriction as nonjurisdictional in character.”



                                                 15
                                                             Greathouse v. JHS Security, Inc., No. 12-4521-cv


Id. (footnote and internal citation omitted). The statute at issue in In re Zarnel, was not the same

statute that we had construed in In re BDC 56. Nevertheless, we explained that the standard set

out in Arbaugh compelled the conclusion that the limitation on statutory coverage at issue in In

re BDC 56 was not jurisdictional, and that In re BDC 56 should be overruled. In re Zarnel, 619

F.3d at 169 (“We find that, in light of Arbaugh, In re BDC LLC can no longer be considered

good law on this point.”).

        The circumstances here do not approach those in In re Zarnel, if only because the

Supreme Court in Kasten left open the issue that Lambert decided, and did not adopt a broad rule

that would cover the facts in that case. Nor does the fact that “[t]he Lambert court’s conclusion

. . . is contrary to the weight of authority in our sister circuits,” as the majority observes,

necessarily provide a basis for rejecting its holding here.2 Indeed, Judge Walker’s unanimous

opinion in Lambert acknowledged “that a number of our sister circuits have held to the

contrary.” Lambert 10 F.3d at 55. Significantly, he cited with approval a dissenting opinion in

one of those cases. Id. (citing EEOC v. Romeo Community Sch., 976 F.2d 985, 990 (6th Cir.

1992) (Surheinrich, J., dissenting)).            Moreover, he also declined to adopt the EEOC’s

interpretation of the statute in its compliance manual. Lambert, 10 F.3d at 55.

        In sum, three distinguished judges of the Second Circuit (Judges Lumbard, Winter, and

Walker) and the only two Supreme Court Justices (Justices Scalia and Thomas) who have spoken

to the issue agree that the FLSA does not encompass complaints made to a supervisor. Indeed,

Justice Scalia, who reached the issue of to whom a complaint must be filed, makes a compelling

argument supporting and supplementing the holding in Lambert. See Kasten, 131 S. Ct at 1336-


2
  The fact that other circuits may disagree is not an answer to this argument. Indeed, it is worth recalling that in
McNally v. United States, 483 U.S. 350 (1987), the Supreme Court rejected the unanimous construction of the mail
fraud statute, 18 U.S.C. § 1341, by all of the circuits. See id. at 376 (Stevens, J., dissenting).


                                                        16
                                                             Greathouse v. JHS Security, Inc., No. 12-4521-cv


41 (Scalia, J., dissenting).3 The Kasten majority did not respond to Justice Scalia’s argument,

because it declined to reach the issue, and the majority here likewise does not do so. While I do

not suggest that the majority’s position is unreasonable, Lambert’s continuing validity should not

be resolved in the unusual procedural context of this case.

        III.     The Application of Kasten

        There is one more reason why this case is not an appropriate one to reconsider Lambert.

Simply stated, Greathouse cannot recover under the standard set out in Kasten. Even if the

Supreme Court had overruled Lambert, the oral complaint made by the plaintiff in this case does

not satisfy the standard the Supreme Court prescribed in Kasten for an employee to prevail on an

FLSA retaliation cause of action. In that case, the Supreme Court described an oral complaint

that would satisfy the FLSA as follows:

                 To fall within the scope of the antiretaliation provision, a complaint
                 must be sufficiently clear and detailed for a reasonable employer to
                 understand it, in light of both content and context, as an assertion of
                 rights protected by the statute and a call for their protection. This
                 standard can be met, however, by oral complaints, as well as by
                 written ones.

131 S. Ct. at 1335. The oral complaint in this case does not meet this standard. Nor does the

majority hold that it does. As described in the majority opinion, Greathouse complained to the

defendant Wilcox, the owner and president of JHS, that he had not been paid in several months.

If this complaint had been made to a government agency, such as the Department of Labor, the

very nature of the complaint and the entity to which it was made would have put the employer on

notice of an assertion of rights protected by the statute. Id. at 1341 (Scalia, J., dissenting)


3
  While Justice Scalia’s dissent in Kasten voiced concerns over the effect that the analysis in Kasten would have on
the issue in the present case, it is helpful to recall Judge Friendly’s admonition that “dissenting opinions are not
always a reliable guide to the meaning of the majority; often their predictions partake of Cassandra’s gloom more
than of her accuracy.” Local 1545 United Broth. Of Carpenters and Joiners of America, AFL-CIO v. Vincent, 286
F.2d 127, 132 (2d Cir. 1960).

                                                        17
                                                      Greathouse v. JHS Security, Inc., No. 12-4521-cv


(“Filing a complaint with a judicial or administrative body is quite obviously an unambiguous

assertion of one’s rights.”).

        Greathouse’s simple complaint to JHS when he was not paid did not put the employer on

such notice. Indeed, the explicit complaint made by the employee in Kasten provides a useful

contrast. Id. at 1329-30. There, the employee—Kasten—complained that the location of time

clocks “prevented workers from receiving credit for the time they spent putting on and taking off

their work clothes.” Id. at 1329. Kasten not only repeatedly called the issue to Saint Grobain’s

attention in accordance with the latter’s internal grievance review procedure, he also told his

shift supervisor that “it was illegal for the time clocks to be where they were.” Id. at 1330.

Moreover, he told a human resources employee that “‘if they were challenged on’ the location in

court, ‘they would lose.’” Id. Finally, he told his lead operator that he “was thinking about

starting a lawsuit about the placement of the time clocks.” Id. The oral complaint in this case

does not come close to approaching the specificity and clarity of the complaint in Kasten. By

leaving this question undecided, the majority sets this case on a potentially wasteful and

circuitous route. If the district court finds that the notice given to the employer was insufficient,

then the case would presumably be headed back here once again and we would again be in the

position of considering whether to appoint counsel for a defaulting defendant.

        In conclusion, I would reverse the judgment of the district court and remand for the

calculation of damages on Greathouse’s claim of retaliatory termination. Because the damages

overlap, and because Greathouse is not entitled to a double recovery, it is not relevant on which

cause of action the district judge makes that determination. Unlike the majority, I would not

remand to the district court to determine whether the complaint that Greathouse made to his

employer provided a sufficient predicate to an FLSA retaliation cause of action.



                                                 18